DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 8/16/2022 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in view of the amendments and arguments submitted 8/16/2022.
Applicant argues the claim amendments are sufficient to overcome the 35 USC 103 rejections over Feerer et al (US 8,419,902), Hayward et al (US 2014/0069798) and/or Tumiatti et al (US 2013/0256113), because neither Feerer or further references teach or make obvious the thermolysis system; wherein the thermolysis system comprises at least two reactors, at least two gas scrubbers, an oil/water separator, and an oil/tar cracker; destroying and/or removing toxic compounds present in the waste source; and generating the Clean Fuel Gas and Char source, wherein the reactors have a process temperature of about 300°C-800°C and generate tars and oils (see arguments, 8/16/2022 page 8-10).
A response to the Double Patenting rejection has not been filed, therefore this rejection is maintained and this action made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,306,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘255 patent are different based upon the material as comprising electric and electronic waste, however the instant claims include auto shredder residue and municipal solid waste which substantially overlap with electric and electronic wastes.
Allowable Subject Matter
Claims 21-29 would be allowable if a timely filed properly executed Terminal Disclaimer (TD) were filed to overcome the obviousness-type double patenting rejection set forth above.
The following is a statement of reasons for allowance:  the prior art does not teach or fairly suggest a Clean Fuel Gas source and a Char source, wherein a process for producing the Clean Fuel Gas source and the Char source comprises: inputting a carpet, rug, plastic, tire, manure, auto shredder residue, glass and carbon fiber composite material, municipal solid waste, medical waste, and/or waste wood into a thermolysis system; wherein the thermolysis system comprises at least two reactors, at least two gas scrubbers, an oil/water separator, and an oil/tar cracker; destroying and/or removing toxic compounds present in the waste source; and generating the Clean Fuel Gas and Char source, wherein the reactors have a process temperature of about 300°C-800°C and generate tars and oils; wherein all of the oils and tars are separated from the Clean Fuel Gas source in the at least two gas scrubbers, thereafter cracked in the oil/tar cracker, and sent back to the secondary reactor to generate more of the Clean Fuel Gas source; wherein the Clean Fuel Gas source and Char source contain less than about 10ppb (as per claim 21) and/or are substantially-free of halogenated organic compounds (as per claim 28).
Jacobsen (WO 2015/090477) is regarded as the closest relevant prior art. Jacobsen teaches treating various industrial or domestic wastes [0002] in a thermolysis system comprising at least two reactors, an oil/water separator, an oil/tar cracker, and at least two gas scrubbers, and obtaining a clean fuel gas source and a char source. However Jacobsen does not teach the feed is electric or electronic wastes, nor that they comprise hazardous halogenated substances, which after thermolysis contain less than about 10ppb of halogenated organic compounds and/or are substantially-free of halogenated organic compounds. Jacobsen wouldn't achieve the products contain less than about 10ppb of these compounds, because from the oil tar cracker of Jacobsen gas products are obtained, which would comprise some vaporized halogenated substances, which as claimed is sent back to the secondary reactor after the cracker.
Feerer (US 8,419,902) teaches that some halogens in a municipal/industrial wastes are volatilized when pyrolyzed and cleaned out of the syngas (Col. 13, In. 16-19), however Feerer combines these back with the residues, i.e. chars, of the pyrolysis process (Col. 13, In. 27-36), therefore Feerer doesn't recognize that the char contain less than about 10ppb of halogenated organic compounds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772